     Case 3:20-cv-00470 Document 16 Filed 12/31/20 Page 1 of 3 PageID #: 301




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


                                                   )
OHIO VALLEY ENVIRONMENTAL                          )
COALITION, WEST VIRGINIA                           )
HIGHLANDS CONSERVANCY, and                         )
SIERRA CLUB,                                       )
                                                   )
                       Plaintiffs,                 )
v.                                                 )   CIVIL ACTION NO. 3:20-cv-00470
                                                   )
AUSTIN CAPERTON, Secretary,                        )
West Virginia Department of                        )
Environmental Protection,                          )
                                                   )
                       Defendant.                  )

                               STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, each of the

Plaintiffs and the Defendant, each by counsel and being all parties who have appeared in the

above-captioned action, stipulate and agree that the action be dismissed with prejudice as moot.

As provided for in Section 520(d) of the Surface Mining Control and Reclamation Act, 30

U.S.C. § 1270(d), the Defendant shall pay the Plaintiffs’ attorneys’ fees and costs in the total

aggregate amount of $25,181.50. Defendant agrees to make such payment within sixty days

from the date of entry of this Stipulation and the submission of an invoice therefor.

Dated: December 31, 2020                        /s/ J. Michael Becher
                                              J. Michael Becher
                                              Derek Teaney
                                              Appalachian Mountain Advocates
                                              P.O. Box 507
                                              Lewisburg, WV 24901
                                              (304) 382-4798
                                              mbecher@appalmad.org
                                              dteaney@appalmad.org

                                              Counsel for Plaintiffs
Case 3:20-cv-00470 Document 16 Filed 12/31/20 Page 2 of 3 PageID #: 302




                                  /s/ Kevin W. Barrett
                                Benjamin L. Bailey
                                Kevin W. Barrett
                                Maggie B. Burrus
                                BAILEY & GLASSER LLP
                                209 Capitol Street
                                Charleston, WV 25301
                                (304) 345-6555
                                bbailey@baileyglasser.com
                                kbarrett@baileyglasser.com
                                mburrus@baileyglasser.com

                                Attorneys for the Defendant




                                   2
Case 3:20-cv-00470 Document 16 Filed 12/31/20 Page 3 of 3 PageID #: 303




                                Attorneys for Defendant Sunpower, Inc.




                                   3
